         Case 9:21-cv-00029-DLC Document 7 Filed 04/12/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

KENNETH and SHAREE                                    CV 21–29–M–DLC
BALLINGER,

                     Plaintiffs,
                                                               ORDER
vs.

CRESTON RV, LLC d.b.a. VAN
CITY RV, DEMAROIS, INC. d.b.a.
DEMAROIS BUICK-GMC TRUCK,
and MERCEDES-BENZ USA, LLC,

                      Defendants.

      The Plaintiffs have filed a Notice of Voluntary Dismissal, Without

Prejudice. (Doc. 6.) Plaintiffs have voluntarily dismissed this action without

prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Id.)

      Accordingly, IT IS ORDERED that the above-captioned matter is

DISMISSED without prejudice.

      The Clerk of Court is directed to close the case file.

      DATED this 12th day of April, 2021.




                                          1
